DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 10/1/20, which is entered.

Drawings
The replacement drawings were received on 10/1/20.  These drawings are acceptable.

Specification
Applicant’s arguments and amendments, see page 10, filed 10/1/20, with respect to an objection to the specification have been fully considered and are persuasive.  The objection of 4/2/20 has been withdrawn. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 – 3, 5, 8, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Subject to the ambiguity of claims 1 and 5 and the 112b rejections below, claim 1 as amended now requires “air mass flow controls upstream of the fixed air guides and being controlled relative to one another in such a way to control” …”the acute angle alignment of the first and second downstream sections in proximity to the air exit region.” The application as filed does not support the “air mass flow controls” being able to control the acute angle of the first and second downstream sections, and is therefore new matter. Original claim 5 of 5/16/16 says an “angle controller” varies the angle, which is not construed as the same thing as “air mass flow controls.” 
Also related to claims 1 and 5, the application as filed does not support the acute angles to be “aligned” since paragraph [0031] of the specification says the angles can be “modified,” “changed,” or “moved,” and original claim 5 of 5/16/16 mentions “varying an angle” but “aligned” in amended claims 1 and 5 has a different scope than these terms.
Claims 2, 3, 8, 10, and 11 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 are rejected since its meaning with the added limitation of “the acute angle alignment of the first and second downstream sections in proximity to the air exit region” is ambiguous. The new limitation could be construed to be a) controlled by the air mass flow controls upstream of the fixed air guides and being controlled relative to one another. Alternatively, this limitation could be construed as b) further explaining that it in part determines the total air mass flow having a flow direction, a flow speed and a total air mass. For the purpose of examination, the limitation is construed as the former because part of the limitation was taken from the version of claim 5 of 3/25/20 and earlier that required a controller to vary the acute angle between the sections, such that this appears to be the intention of the Applicant. If the limitation were construed as the latter, the limitation would be construed as a functional statement of intended use that is not worded as a positively-recited claim limitation.
Claims 2, 3, 8, 10, and 11 are rejected for depending from a rejected claim.
Allowable Subject Matter
Claims 1 – 3, 5, 8, 10, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Related to claim 1, the present invention pertains to a personal air flow device for a vehicle that specifically requires first and second air flow ducts having first and second downstream sections that are aligned toward one another at an acute angle, a well defining a surface between the downstream sections, fixed air guides in the downstream sections in proximity to the air exit region directing the separate air mass flows obliquely toward one another at an acute angle, and air mass flow controls that control the direction of the total air mass flow leaving the common air exit region as separate air mass flows are superimposed to form the total air mass flow.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air flow device used in combination with the air mass flow control controlling the acute angle alignment of the first and second downstream sections in proximity to the air exit region.
Related to claim 5, the present invention pertains to a personal air flow device for a vehicle that specifically requires first and second air flow ducts having first and second downstream sections that are aligned toward one another at an acute angle, a well defining a surface between the downstream sections, fixed air guides in the downstream sections in proximity to the air exit region directing the separate air mass flows obliquely toward one another at an acute angle, and air mass flow controls that .

Response to Arguments
Applicant’s arguments and amendments, see pages 12 – 15, filed 10/1/20, with respect to the rejection of the claims for obviousness have been fully considered and are persuasive.  The rejection of 4/2/20 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746